Citation Nr: 9907865	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected degenerative changes to the right knee, status post 
total right knee replacement, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected arthritis of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to August 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision which 
denied entitlement to an increased evaluation for service-
connected arthritis of the left knee, and from a May 1994 
rating decision which granted service connection for a right 
knee disability with degenerative changes, establishing a 
10 percent disability evaluation.  

The Board notes that the veteran underwent total right knee 
replacement surgery in November 1994, and that the RO 
established a temporary total (100 percent) evaluation for 
the right knee disability effective from November 29, 1994 to 
January 1, 1996.  A 30 percent evaluation was assigned from 
January 1, 1996 forward.  Because the veteran has not 
expressed his satisfaction with the current 30 percent 
evaluation, and 30 percent is not the maximum possible 
rating, his claim for an increased disability evaluation is 
continued on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in April 1998, the veteran stated a 
claim of entitlement to service connection for a 
gastrointestinal disability, claimed as secondary to his 
service-connected right knee disability.  This issue has not 
been adjudicated by the RO, and it is therefore referred for 
appropriate action.


REMAND

The veteran's service-connected right knee disability has 
been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055, residuals of total knee replacement surgery.  The 
veteran's left knee disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257, traumatic 
arthritis and other impairment of the knee, subluxation or 
lateral instability.  These rating criteria require 
consideration of the limitation of motion of the knee due to 
disability.

The Board notes that pursuant to the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the criteria discussed in 38 C.F.R. §§ 4.40 
and 4.45 (1998) must be considered when evaluating the claim 
for the appropriate evaluation under diagnostic codes which 
consider the criteria of limitation of motion.  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

The Board finds that the most recent VA orthopedic 
examination relating to the veteran's service-connected right 
and left knee disabilities did not adequately address the 
criteria required by 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the Court's ruling in DeLuca.  The Board also notes that the 
RO did not discuss the application of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 with respect to the veteran's 
claims of entitlement to an evaluation in excess of 
30 percent for the service-connected right knee condition and 
for an evaluation in excess of 10 percent for his left knee 
disability.  Therefore, the case must be remanded for a new 
VA orthopedic examination and for consideration of any pain 
and excess functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for any and all medical care 
providers who provided treatment for 
either of his knee conditions since 
September 1997.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of any records referred 
to by the veteran which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

2.  After the above development has been 
completed to the extent possible, the RO 
should then schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of impairment caused by 
his right and left knee injuries, to 
include range of motion studies.  The 
veteran's claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

The examiner should be asked to evaluate 
the right and left knees on the basis of 
instability and functional loss 
experienced by the veteran.  The examiner 
should take into account all functional 
impairments, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, and the like.  Ranges 
of motion should be reported, and if 
motion is limited by pain, this should be 
expressed in terms of degrees of loss of 
motion.

The report of the examination should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for service-
connected right and left knee 
disabilities.  The RO should take into 
consideration 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca, supra and VAOPGCPREC 23-97 
(July 1, 1997).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


